Citation Nr: 0334826	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  02-15 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for right hip disorder.  

2.  Entitlement to service connection for a right leg 
disorder.  

3.  Entitlement to service connection for a skin disorder.  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel



REMAND

On May 29, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Ask the veteran to identify all 
VA and non-VA health care providers 
that have rendered treatment for 
right hip, right leg, and skin 
disorders during the period of 
January 2000 to the present.  Obtain 
records from each health care 
provider the veteran identifies.

2.  Make arrangements with the 
appropriate VA medical facility for 
the veteran to be afforded the 
following examinations:  VA medical 
examinations to determine the nature 
and etiology of any diagnosed right 
hip, right leg, and skin disorders.  
Send the claims folder to the 
examiners for review in advance of 
the scheduled examinations.  

A.  The examiner conducting the 
orthopedic examination of the 
veteran's right leg and right hip is 
requested to review all relevant 
medical evidence contained in the 
veteran's claims file, to include all 
relevant service medical records and 
records of treatment following 
service.  After conducting a thorough 
clinical examination to include any 
indicated studies and/or tests, the 
examiner is requested to indicate 
what, if any, right hip and right leg 
disorders the veteran currently 
suffers from.  If no such disorders 
are diagnosed, the examiner should so 
indicate.  With respect to any 
disorders of the right hip and right 
leg which are diagnosed, the examiner 
is requested to offer an opinion as 
to whether it is at least as likely 
as not that any such disorders were 
incurred either during or as a result 
of the veteran's active service, or 
otherwise as a result of any service-
connected disorder, to include the 
lumbar spine.  

B.  The examiner conducting that 
portion of the examination to 
determine whether the veteran suffers 
from a skin disorder which was 
incurred in service is also requested 
to review all relevant clinical 
treatment records contained in the 
veteran's claims file, to include any 
relevant service medical or post-
service clinical treatment records.  
After conducting a thorough clinical 
examination, to include any indicated 
studies and/or tests, the examiner is 
requested to indicate whether or not 
the veteran suffers from any sort of 
skin disorder currently.  If not, the 
examiner should so state.  If the 
veteran is found to suffer from a 
skin disorder, the examiner is 
requested to offer an opinion as to 
whether it is at least as likely as 
not that any diagnosed skin disorder 
was incurred in or otherwise as a 
result of the veteran's active 
service.  

All examiners are requested to offer 
complete rationales for any opinions 
offered, and are further requested to 
reconcile any opinions offered with 
any other relevant medical findings 
of record in the typewritten 
examination reports.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





